823 F.2d 548Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kelvin W. SELLARS-EL; Glenn Ford-El, Plaintiffs-Appellants,andTom Fulton-El; Ossie Cunningham-Bey; Orlandis Willis-Bey;Joseph Perry-El; Jerry Myers-Bey, Plaintiffs,v.James C. WOODARD; Rae H. McNamara; E. D. Beshears; R. A.L.Walker; Muhammad Nubee; Harry Allsbrook; Linwood V.Stephenson; John Smith; Charles M. Creecy, Jr.; Frank Evans;Chaplain Anderson, Caledonia Inst., Defendants-Appellees.Tom FULTON-EL, Plaintiff-Appellant,andOssie Cunningham-Bey; Orlandis Willis-Bey; Joseph Perry-El;Kelvin W. Sellars-El; Jerry Myers-Bey; GlennFord-El, Plaintiffs,v.James C. WOODARD; Rae H. McNamara; E. D. Beshears; R. A.L.Walker; Muhammad Nubee; Harry Allsbrook; Linwood V.Stephenson; John Smith; Charles M. Creecy, Jr.; Frank Evans;Chaplain Anderson, Caledonia Inst., Defendants-Appellees.Jerry MYERS-BEY, Plaintiff-Appellant,andTom Fulton-El; Ossie Cunningham-Bey; Orlandis Willis-Bey;Joseph Perry-El; Kelvin W. Sellars-El; GlennFord-El, Plaintiffs,v.James C. WOODARD; Rae H. McNamara; E. D. Beshears; R. A.L.Walker; Muhammad Nubee; Harry Allsbrook; Linwood V.Stephenson; John Smith; Charles M. Creecy, Jr.; Frank Evans;Chaplain Anderson, Caledonia Inst., Defendants-Appellees.Ossie CUNNINGHAM-BEY, Plaintiff-Appellant,andTom Fulton-El; Orlandis Willis-Bey; Joseph Perry-El; KelvinW. Sellars-El; Jerry Myers-Bey; Glenn Ford-El, Plaintiffs,v.James C. WOODARD; Rae H. McNamara; E. D. Beshears; R. A.L.Walker; Muhammad Nubee; Harry Allsbrook; Linwood V.Stephenson; John Smith; Charles M. Creecy, Jr.; Frank Evans;Chaplain Anderson, Caledonia Inst., Defendants-Appellees.
Nos. 86-7405, 87-7001 to 87-7003
United States Court of Appeals, Fourth Circuit.
Submitted April 10, 1987.Decided June 25, 1987.

E.D.N.C.
AFFIRMED.
Appeals from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Terrence W. Boyle, District Judge.  (C/A No. 85-1085-CRT)
Kelvin W. Sellars-El, Glenn Ford-El, Tom Fulton-El, Jerry Myers-Bey, Ossie Cunningham-Bey, appellants pro se.
Jacob Leonard Safron, Office of the Attorney General, for appellees.
Before WIDENER, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal from its order refusing relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Sellars-El v. Woodard, C/A No. 85-1085-CRT (E.D.N.C., Dec. 11, 1986).


2
AFFIRMED.